[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            DECEMBER 27, 2006
                           Nos. 05-15860 & 05-16096
                                                             THOMAS K. KAHN
                          ________________________               CLERK

           NLRB Nos. 12-CA-20173 & 12-CA-20527 & 12-CA-17385

NATIONAL LABOR RELATIONS BOARD,

                                                        Petitioner,

                                     versus

GIMROCK CONSTRUCTION, INC.,

                                                        Respondent.

                          ________________________

                   Applications for Enforcement of Orders of
                     the National Labor Relations Board
                        ________________________

                              (December 27, 2006)

Before EDMONDSON, Chief Judge, BARKETT and COX, Circuit Judges.

PER CURIAM:

      This is a consolidation of two applications of the National Labor Relations

Board (“the Board”) to enforce its Order (R.3-13 at 1-9) and its Supplemental

Decision and Order (R.1-30 at 1-7) against Gimrock Construction, Inc. (“Gimrock”).
The International Union of Operating Engineers, Local 487, AFL-CIO (“the Union”)

initiated these proceedings by filing unfair labor practice charges against Gimrock.

      Our obligation is to review the record to determine if there is substantial

evidence to support the Board’s findings. NLRB v. Varo, Inc., 425 F.2d 293, 296 (5th

Cir. 1970). This court will enforce an order even if it “would have made different

findings upon a de novo review of the evidence.” Cooper/T. Smith, Inc. v. NLRB, 177

F.3d 1259, 1261 (11th Cir. 1999).

      Four issues are presented for our review. First, Respondent challenges the

Board’s finding that Gimrock violated 29 U.S.C. § 158(a)(1) and (5) by refusing the

Union’s requests for payroll records. Second, Respondent disputes the Board’s

finding that Gimrock violated 29 U.S.C. § 158(a)(1) and (5) and § 158(d) by refusing

to meet and bargain collectively after October 27, 1999. Third, Respondent

challenges the Board’s finding that Gimrock violated 29 U.S.C. § 158(a)(1) and (3)

by refusing to reinstate the Union strikers. Fourth, Respondent disputes the Board’s

finding that the Union’s bargaining position did not evidence an unlawful jurisdiction

dispute. Having reviewed the record, we conclude that substantial evidence supports

the Board’s findings on all four issues. Thus, the Board’s Order (R.3-13 at 1-9) and

its Order following its Supplemental Decision (R.1-30 at 1-7) will be enforced.

      ORDERS ENFORCED.

                                          2